In a suit by one of three persons for a malicious prosecution, instituted by the defendant against the three, it was Held,: —
*5811. That the record of the police court, in which the complaint was tried, may be used by the plaintiff as evidence.
2. That declarations of one of the accused persons, not made in the presence of the plaintiff, cannot be used as evidence for the defendant to prove probable cause.
3. That it is not allowable to the defendant for the purpose of proving probable cause, to show that the accused were generally suspected, or were generally believed, to be guilty of the crime charged.